Citation Nr: 0936801	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-14 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for bipolar disorder.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to June 
1971, and from July 1977 to September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  

In an October 2007 decision, the Board denied the claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD), and remanded the claim of entitlement to 
service connection for bipolar disorder.  The Veteran 
appealed the denial of the issue of entitlement to service 
connection for PTSD to the United States Court of Appeals for 
Veterans Claims (Court).  Based on a Joint Motion for Partial 
Court Remand (Joint Motion), the Court remanded the issue of 
entitlement to service connection for PTSD for additional 
reasons and bases in compliance with the Joint Motion.


FINDINGS OF FACT

1.  That part of the Board's October 2007 decision which 
denied entitlement to service connection for PTSD precluded 
effective judicial review.

2.  The evidence of record does not establish that the 
Veteran engaged in combat with the enemy.

3. There is no corroboration or verification of the 
occurrences of the Veteran's claimed stressors by official 
service records or other credible supporting evidence.  

4.  The competent medical evidence of record demonstrates 
that bipolar disorder is not related to active military 
service. 


CONCLUSIONS OF LAW

1.  That part of the October 2007 Board decision which denied 
entitlement to service connection for PTSD is vacated.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2008).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2008). 

3.  Bipolar disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board denied the claim of entitlement to service 
connection for PTSD by an October 25, 2007 decision.  In that 
decision, the Board also remanded the issue of entitlement to 
service connection for bipolar disorder for additional 
development.  The Veteran appealed the denial of the issue of 
entitlement to service connection for PTSD to the Court.  
Based on a the Joint Motion, the Court remanded the issue of 
entitlement to service connection for PTSD for additional 
reasons and bases in compliance with the Joint Motion.

A June 2009 letter was sent to the Veteran in which he was 
given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  Neither the Veteran nor 
his representative have submitted any additional evidence or 
argument.  

The Board may vacate an appellate decision at any time upon 
request of the Veteran or his or her representative, or on 
the Board's own motion, when a Veteran has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.904(a).  Here, the Court remanded that part of the Board's 
October 2007 decision that denied service connection for 
PTSD, based on the Joint Motion.

Accordingly, in order to prevent prejudice to the Veteran, 
that portion of the October 2007 Board decision denying 
entitlement to service connection for PTSD must be vacated, 
and a new decision regarding this issue will be entered as if 
the portion of the Board decision addressing that issue had 
never been issued.

II.  Service Connection Claims

With respect to the Veteran's claims for entitlement to 
service connection for PTSD and bipolar disorder, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).  Prior to the initial adjudication of 
the Veteran's claims, January and March 2003 letters 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letters did not 
notify the Veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the Veteran 
because the preponderance of the evidence is against service 
connection for PTSD and bipolar disorder; thus, effective 
dates and disability evaluations will not be assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 
2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 
- (2009).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO obtained the Veteran's available service 
treatment records, his VA treatment records, his Social 
Security Administration (SSA) records, and his identified 
private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Only the Veteran's service treatment records from his 
second period of active duty service, from July 1977 to 
September 1980, have been obtained and associated with the 
claims file.  In this regard, the RO specifically requested 
that the National Personnel Records Center (NPRC) provide the 
Veteran's service treatment records from his first period of 
active duty service, from August 1968 to June 1971.  However, 
a March 2008 response from NPRC reflects that all available 
service treatment records for the Veteran were provided.  As 
the Veteran's service treatment records from his first period 
of service have not been located despite the RO's continued 
efforts and the NPRC's report that no additional records were 
available, follow-up requests for such records would be 
futile.  38 C.F.R. § 3.159(c)(2).  

Although the Veteran was not provided with a VA examination 
with regard to his claims, examinations were not required in 
this case because there is no medical evidence that indicates 
that the Veteran's PTSD or bipolar disorder are related to 
active duty service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).  Finally, there is no indication in the record that 
additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). 


A.  PTSD

The Veteran contends that he has PTSD as a result of exposure 
to stressors in service.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2008); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f).  The United States Court of Appeals for Veterans 
Claims has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the Veteran's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the Veteran served on active duty from August 
1968 to June 1971, and from July 1977 to September 1980.  He 
served in the Republic of Vietnam from April 1969 to April 
1970 as a helicopter and turbine engine repairman.  Service 
treatment records from August 1968 to June 1971 are not 
available, but service treatment records from October 1973 to 
September 1980 are silent as to any treatment for combat-
related injuries or any psychiatric complaints or treatment.  
In various reports of medical history, the Veteran regularly 
denied frequent trouble sleeping, depression or excessive 
worry, and nervous trouble of any sort.

Post-service VA and private medical treatment records from 
July 2002 through April 2005 reveal diagnoses of and 
treatment for PTSD, including group and individual therapy.  
In a July 2002 VA treatment record, the Veteran reported that 
he believed he might have PTSD.  An August 2002 VA treatment 
record reflects that the Veteran reported a history of 
physical, emotional, and sexual abuse while growing up.  He 
also reported combat during service from 1969 through 1970, 
with one experience that he believed to be traumatic.  
Specifically, he reported that he saw two helicopters 
collide.  Another August 2002 VA treatment record noted a 
diagnosis of "rule out" PTSD.  In a June 2003 VA treatment 
record, the Veteran reported several traumatic experiences 
during service in Vietnam, including being fired upon while 
trying to repair aircraft in the field and watching two 
helicopters crash resulting in shrapnel and debris that 
barely missed him, which made him fear for his life.  The 
diagnosis was chronic, severe PTSD.  None of the records 
express an  opinion as to whether the Veteran's PTSD symptoms 
were related to his active military service.

Although the Veteran reported a history of combat during 
service, the objective evidence of record does not show that 
the Veteran engaged in combat with the enemy.  The Veteran's 
service personnel records give no evidence of participation 
in combat.  A review of his report of separation, Form DD 
214, revealed that he was awarded a National Defense Service 
Medal, a Vietnam Service Medal, a Republic of Vietnam 
Campaign Medal, an Aircraft Crewman Badge, Overseas Service 
Bars, an Army Commendation Medal, a Good Conduct Medal, a 
Vietnamese Cross of Gallantry with Palm and 60 device, and an 
Expert Qualification Badge.  No decorations, medals, badges, 
or commendations confirming the Veteran's participation in 
combat were indicated.

As the Veteran is not objectively shown to have participated 
in combat, the Veteran's assertions of service stressors are 
not sufficient to establish their occurrence.  Rather, a 
service stressor must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen, 10 Vet. App. at 
128; Doran, 6 Vet. App. at 283.  In considering whether there 
is credible supporting evidence that the claimed inservice 
stressor occurred, the Board must assess the credibility and 
weight of all the evidence, including the medical evidence. 

In support of his claim, the Veteran has reported several 
inservice stressors which he believes could have led to his 
current PTSD.  Specifically, he provided statements 
indicating that: (1) he witnessed a friend called "Shorty" 
killed by a 50-caliber gun in May 1969; (2) that he saw two 
helicopters collide in 1969 resulting in the deaths of four 
people; (3) that he dealt with the death of his best friend, 
D.A.B., who was killed in an aircraft crash in Vietnam in 
1970; (4) that his cousin, D.S., was killed or went missing 
in action in 1968 or 1969; (5) that he witnessed a rocket 
from a Cobra blow up a gunship in October 1969 and he thought 
they were under attack; (6) that a friend killed himself in 
February 1970 because he could not face the real world, but 
he could not remember his friend's name; (7) that a 1st 
Sergeant and E-5 were killed in a motor vehicle accident 
after the Veteran was out drinking with them in late August 
or early September 1980; and (8) that he was fired upon while 
trying to repair aircraft in the field.

Also in support of his claim, the Veteran submitted 
photographs of what appears to be helicopter wreckage, a man 
in a helicopter, and a cabin.  However, these photographs are 
not credible evidence of the occurrence of any of the 
Veteran's claimed stressors, to include the claimed stressor 
of having witnessed two helicopters collide, as there is no 
way to confirm that the Veteran himself witnessed a collision 
which resulted in wreckage depicted in the photographs or 
even that it occurred during his active military service.  
Thus, the Board does not find these photographs to be 
credible evidence of the occurrence of an inservice stressor.  

In an attempt to verify the Veteran's alleged stressors, the 
RO submitted the Veteran's stressor statement and his 
personnel file to the U.S. Armed Service Center for Unit 
Records Research (CURR) (now the U.S. Army and Joint Services 
Records Research Center or JSRRC) Coordinator in May 2004.  
In January 2005, CURR replied that the reports from the 
Veteran's unit in Vietnam did not reflect a collision of two 
helicopters in the area of the Veteran's unit at the time 
described by him.  There were reports of some minor wounds 
incurred by members of his unit in May 1970, after the 
Veteran left Vietnam, which were described as "not 
serious-Hospitalized."  However, there was no record of any 
member of the Veteran's unit having been killed in action 
during the time the Veteran served with his unit.  With 
respect to the death of his cousin, D.S., CURR reported that 
records revealed that this individual was merely wounded in 
action, due to an injury classified as "[n]ot serious-[n]ot 
[h]ospitalized" in January 1968.  There was no record of 
D.A.B. having been killed or wounded.  With regard to the 
additional stressors, CURR indicated that the Veteran needed 
to provide more detailed information of his stressors.  

Initially, none of the diagnoses of PTSD are shown to be 
directly linked to any of the Veteran's claimed inservice 
stressors.  Although an August 2002 VA treatment record notes 
that the Veteran reported having witnessed two helicopters 
colliding, the record does not indicate that the PTSD 
diagnosis was based on this alleged occurrence.  More 
importantly, notwithstanding the diagnoses of PTSD, the 
evidence of record does not provide corroboration or 
verification of the occurrences of the Veteran's claimed 
stressors by official service records or other credible 
supporting evidence.  As explained above, the CURR was unable 
to verify the Veteran's alleged stressors based on the 
evidence provided, and the photographs submitted by the 
Veteran are not credible evidence that an inservice stressor 
occurred.  Neither the Veteran's available service treatment 
records, his service personnel records, nor the photographs 
that he submitted confirm the occurrence of his reported 
stressors. 

The preponderance of the evidence is against the Veteran's 
claim for service connection for PTSD.  See 38 U.S.C.A. § 
5107.  The objective evidence of record does not show that 
the Veteran engaged in combat with the enemy, and therefore 
his testimony alone is not sufficient to establish the 
occurrence of the claimed stressors; accordingly, his 
testimony must be corroborated by credible supporting 
evidence.  As no credible corroborating evidence that the 
stressors actually occurred is of record, the requirements 
for a grant of service connection for PTSD are not met.  38 
C.F.R. § 3.304(f).  Accordingly, because there is no verified 
stressor, service connection for PTSD is not warranted.  See 
id. 


Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

B.  Bipolar Disorder

The Veteran is also seeking service connection for bipolar 
disorder.  The Veteran's available service treatment records 
are silent as to any complaints of or treatment for a 
psychiatric disorder.  A September 1980 separation 
examination found the Veteran's psychiatric status was 
normal.  In a report of medical history, completed at that 
time, the Veteran denied depression or excessive worry, 
frequent trouble sleeping, loss of memory or amnesia, and 
nervous trouble of any sort.

Post-service VA and private medical treatment records from 
December 1993 to April 2005 reveal diagnoses of and treatment 
for bipolar disorder, including medication, counseling, and 
several hospitalizations.  Private treatment records from 
December 1993 reveal an initial diagnosis of bipolar disorder 
and a seven-day hospital admission for treatment.  The 
Veteran was again hospitalized in a private facility from 
June 2002 through July 2002 due to his bipolar disorder.  A 
July 2002 private treatment record reflects a diagnosis of 
bipolar disorder and that bipolar disorder was first 
diagnosed in December 1993.  The Veteran was again admitted 
to a private hospital for treatment for bipolar disorder in 
August 2002.  An August 2002 private treatment record also 
reveals a diagnosis of bipolar disorder and indicates that 
the Veteran reported that there was nothing wrong with him, 
and that he had some emotional problems because of a bad 
experience in Vietnam.  Another August 2002 private treatment 
record reveals that the Veteran reported a long history of 
problems with mood swings.  He indicated that he first sought 
psychological counseling in 1992 after a breakdown as a 
result of going through a divorce.  A November 2002 VA 
treatment record reveals that bipolar disorder was first 
diagnosed in 1994.  In a June 2003 VA treatment record, the 
Veteran stated that bipolar disorder was first diagnosed in 
1993, and that he had been taking medication since that time.  

The medical evidence of record does not support service 
connection for bipolar disorder.  There is a current 
diagnosis of bipolar disorder.  See Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  However, the evidence does not 
reflect that the Veteran had psychiatric symptomatology 
during service.  The Veteran's available service treatment 
records are negative for any complaints, diagnoses, or 
treatment for a psychiatric disorder.  See Hickson, 12 Vet. 
App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury).  
In addition, the Veteran has not reported that he had any 
psychiatric symptomatology during service.  Thus, there is no 
evidence that the Veteran's bipolar disorder was incurred 
during service.

Moreover, the remaining evidence of record does not support a 
nexus between the Veteran's bipolar disorder and service.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability).  
There is no medical evidence providing the required nexus 
that bipolar disorder is related to service.  Moreover, there 
is no medical or lay evidence of continuity of symptomatology 
for bipolar disorder since service discharge.  The Veteran 
has never alleged that bipolar disorder began in service or 
soon thereafter.  Additionally, the first medical evidence of 
bipolar disorder was not until 1993, more than 13 years after 
service discharge.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Accordingly, service 
connection for bipolar disorder is not warranted.

Because the evidence does not reflect that the Veteran had 
psychiatric symptomatology during service and because the 
medical evidence of record does not relate the Veteran's 
bipolar disorder to his military service, the preponderance 
of the evidence is against his claim.  As such, the benefit 
of the doubt doctrine is inapplicable, and service connection 
for bipolar disorder must be denied.  See 38 C.F.R. § 
5107(b); Gilbert, 1 Vet. App. 49. 



ORDER

That portion of the October 2007 Board decision that denied 
the issue of entitlement to service connection for PTSD is 
vacated.

Service connection for PTSD is denied.

Service connection for bipolar disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


